Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent.  Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-16 of the instant application merely narrow the scope of the claims 1-16 of the Park Patent by adding elements and their functions that would have been obvious to one of ordinary skill in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.


Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/636,823 to Ingale et al. in view of Ali et al. (US Publication 2019/0053292 A1). 
This is a provisional nonstatutory double patenting rejection.

Regarding claim 1, Ingale discloses a method performed by a user equipment (UE) configured with a dual connectivity (DC) in a wireless communication system, the method comprising (see claim 44, lines 1-2):
receiving, from a first network node, a radio resource control (RRC) reconfiguration message comprising configuration information indicating at least one operation associated with at least one layer 2 entity (see claim 44, lines 3-5); and
performing the at least one operation based on the configuration information indicating at least one operation associated with at least one layer 2 entity (see claim 44, lines 6-7),
wherein the at least one layer 2 entity comprises at least one of a packet data convergence protocol (PDCP) entity, a radio link control (RLC) entity, or a medium access control (MAC) entity (see claim 44, lines 8-10),
wherein the UE includes an E-UTRA RLC entity and a NR RLC entity (see claim 44, line 16), and
wherein the at least one operation comprises re-establishing a first RLC entity currently configured for the UE and releasing the first RLC entity, the first RLC entity being associated with the first network node (see claim 44, lines 17-19).

The claims of Ingale teaches “the first network node is an evolved-UMTS terrestrial radio access (E-UTRAN) node and is a master node (MN) (see claim 44, lines 11-15),
wherein the second network node is a new radio access network node and is a secondary node (SN) (see claim 44, lines 11-15).”
 Claim 1 of instant application appears to reverse the role between “the evolved-UMTS terrestrial radio access (E-UTRAN) node” and “the new radio access network” of Ingale by now making the first network node as “a new radio access network and is a master node” while the second network node as “an evolved-UMTS terrestrial radio access (E-UTRAN) node and is a secondary node (SN).” 
As such, the claims of Ingale may not explicitly show “the first network node is a new radio access network (NR) and is a master node (MN), wherein the second network node is an evolved-UMTS terrestrial radio access (E-UTRAN) node and is a secondary node (SN).”
 However, Ali, in the same field of endeavor, teaches “the first network node is a new radio access network (NR) and is a master node (MN), wherein the second network node is an evolved-UMTS terrestrial radio access (E-UTRAN) node and is a secondary node (SN) (see paragraphs 0029-0030).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claims of Ingale to include “the first network node is a new radio access network (NR) and is a master node (MN), wherein the second network node is an evolved-UMTS terrestrial radio access (E-UTRAN) node and is a secondary node (SN)” as taught by Ali so that it would provide LTE-NR/5G dual connectivity to user equipments (UEs) where LTE radio access node eNB will be communicating with the UE using the LTE RAT and the gNB will be communicating with the UE using the NR RAT in order to allow easy interoperability between nodes by different vendors/manufatureres by ensuring each node is as independent as possible (see paragraph 0003).

Regarding claim 2, Ingale discloses the method of claim 1, wherein the at least one operation further comprises, based on whether a second RLC entity currently configured for the UE is associated with the first network node or the second network node, (i) reconfiguring a logical channel identity associated with the second RLC entity by re-establishing, releasing and adding the second RLC entity or by re-establishing and reconfiguring the second RLC entity, or (ii) reconfiguring the logical channel identity by releasing and adding the second RLC entity (see claim 45, lines 1-6).

Regarding claim 3, Ingale discloses the method of claim 2, wherein a type of a bearer configured for the UE is changed with change of a PDCP termination point, based on performing the at least one operation (see claim 46, lines 1-3), and
wherein a MAC entity corresponding to the second RLC entity is not reset by performing
the at least one operation (see claim 46, lines 4-5).

Regarding claim 4, Ingale discloses the method of claim 2, wherein in case that the second RLC entity is associated with the first network node, the at least one operation further comprises the (i) reconfiguring the logical channel identity by re-establishing, releasing and adding the second RLC entity or by re-establishing and reconfiguring the second RLC entity (see claim 47, lines 1-4), and
wherein in case that the second RLC entity is associated with the second network node, the at least one operation further comprises the (ii) reconfiguring the logical channel identity by releasing and adding the second RLC entity (see claim 47, lines 5-7).

Regarding claim 5, Ingale discloses a method performed by a user equipment (UE) configured with a dual connectivity (DC) in a wireless communication system, the method comprising (see claim 48, lines 1-2):
receiving, from a first network node, a radio resource control (RRC) reconfiguration message comprising configuration information indicating at least one operation associated with at least one layer 2 entity (see claim 48, lines 3-5); and
performing the at least one operation based on the configuration information indicating at least one operation associated with at least one layer 2 entity (see claim 48, lines 6-7),
wherein the at least one layer 2 entity comprises at least one of a packet data convergence protocol (PDCP) entity, a radio link control (RLC) entity, or a medium access control (MAC) entity (see claim 48, lines 8-10),
wherein the at least one operation comprises, based on whether a second RLC entity currently configured for the UE is associated with the first network node or the second network node, (i) reconfiguring a logical channel identity associated with the second RLC entity by re-establishing, releasing and adding the second RLC entity or by re-establishing and reconfiguring the second RLC entity, or (ii) reconfiguring the logical channel identity by releasing and adding the second RLC entity (see claim 48, lines 16-21).

The claims of Ingale teaches “the first network node is an evolved-UMTS terrestrial radio access (E-UTRAN) node and is a master node (MN) (see claim 44, lines 11-15),
wherein the second network node is a new radio access network node and is a secondary node (SN) (see claim 44, lines 11-15).”
 Claim 5 of instant application appears to reverse the role between “the evolved-UMTS terrestrial radio access (E-UTRAN) node” and “the new radio access network” of Ingale by now making the first network node as “a new radio access network and is a master node” while the second network node as “an evolved-UMTS terrestrial radio access (E-UTRAN) node and is a secondary node (SN).” 
As such, the claims of Ingale may not explicitly show “the first network node is a new radio access network (NR) and is a master node (MN), wherein the second network node is an evolved-UMTS terrestrial radio access (E-UTRAN) node and is a secondary node (SN).”
 However, Ali, in the same field of endeavor, teaches “the first network node is a new radio access network (NR) and is a master node (MN), wherein the second network node is an evolved-UMTS terrestrial radio access (E-UTRAN) node and is a secondary node (SN) (see paragraphs 0029-0030).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claims of Ingale to include “the first network node is a new radio access network (NR) and is a master node (MN), wherein the second network node is an evolved-UMTS terrestrial radio access (E-UTRAN) node and is a secondary node (SN)” as taught by Ali so that it would provide LTE-NR/5G dual connectivity to user equipments (UEs) where LTE radio access node eNB will be communicating with the UE using the LTE RAT and the gNB will be communicating with the UE using the NR RAT in order to allow easy interoperability between nodes by different vendors/manufatureres by ensuring each node is as independent as possible (see paragraph 0003).

Regarding claim 6, Ingale discloses the method of claim 5, wherein a type of a bearer configured for the UE is changed with change of a PDCP termination point, based on performing the at least one operation (see claim 49, lines 1-3), and
wherein a MAC entity corresponding to the second RLC entity is not reset by performing the at least one operation (see claim 49, lines 4-5).

Regarding claim 7, Ingale discloses the method of claim 5, wherein in case that the second RLC entity is associated with the first network node, the at least one operation further comprises the (i) reconfiguring the logical channel identity by re-establishing, releasing and adding the second RLC entity or by re-establishing and reconfiguring the second RLC entity (see claim 50, lines 1-4), and
wherein in case that the second RLC entity is associated with the second network node, the at least one operation further comprises the (ii) reconfiguring the logical channel identity by releasing and adding the second RLC entity (see claim 50, lines 5-7).

Regarding claim 8, Ingale discloses the method of claim 5, wherein the at least one operation further comprises re-establishing a first RLC entity currently configured for the UE and releasing the first RLC entity, the first RLC entity being associated with the first network node (see claim 51, lines 1-3).

Regarding claim 9, Ingale discloses a method of performing bearer type change performed by a first network node in a wireless communication system, the method comprising (see claim 52, lines 1-2):
transmitting, to a user equipment (UE) a radio resource control (RRC) reconfiguration message comprising configuration information indicating at least one operation associated with at least layer 2 entity (see claim 52, lines 3-5); and
performing the at least one operation,
wherein the at least one layer 2 entity comprises at least one of a packet data convergence protocol (PDCP) entity, a radio link control (RLC) entity, or a medium access control (MAC) entity (see claim 52, lines 6-9), 
wherein the at least one operation comprises re-establishing a first RLC entity currently
configured for the UE and releasing the first RLC entity, the first RLC entity being associated with the first network node (see claim 52, lines 15-17).

The claims of Ingale teaches “the first network node is an evolved-UMTS terrestrial radio access (E-UTRAN) node and is a master node (MN) (see claim 44, lines 11-15),
wherein the second network node is a new radio access network node and is a secondary node (SN) (see claim 44, lines 11-15).”
 Claim 9 of instant application appears to reverse the role between “the evolved-UMTS terrestrial radio access (E-UTRAN) node” and “the new radio access network” of Ingale by now making the first network node as “a new radio access network and is a master node” while the second network node as “an evolved-UMTS terrestrial radio access (E-UTRAN) node and is a secondary node (SN).” 
As such, the claims of Ingale may not explicitly show “the first network node is a new radio access network (NR) and is a master node (MN), wherein the second network node is an evolved-UMTS terrestrial radio access (E-UTRAN) node and is a secondary node (SN).”
 However, Ali, in the same field of endeavor, teaches “the first network node is a new radio access network (NR) and is a master node (MN), wherein the second network node is an evolved-UMTS terrestrial radio access (E-UTRAN) node and is a secondary node (SN) (see paragraphs 0029-0030).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claims of Ingale to include “the first network node is a new radio access network (NR) and is a master node (MN), wherein the second network node is an evolved-UMTS terrestrial radio access (E-UTRAN) node and is a secondary node (SN)” as taught by Ali so that it would provide LTE-NR/5G dual connectivity to user equipments (UEs) where LTE radio access node eNB will be communicating with the UE using the LTE RAT and the gNB will be communicating with the UE using the NR RAT in order to allow easy interoperability between nodes by different vendors/manufatureres by ensuring each node is as independent as possible (see paragraph 0003).

Regarding claim 10, Ingale discloses the method of claim 9, wherein the at least one operation further comprises, based on whether a second RLC entity currently configured for the UE is associated with the first network node or the second network node, (i) reconfiguring a logical channel identity associated with the second RLC entity by re-establishing, releasing and adding the second RLC entity or by re-establishing and reconfiguring the second RLC entity, or Gi) reconfiguring the logical channel identity by releasing and adding the second RLC entity (see claim 53, lines 1-6).

Regarding claim 11, Ingale discloses the method of claim 10, wherein a type of a bearer configured for the UE is changed with change of a PDCP termination point, based on performing the at least one operation (see claim 54, lines 1-3), and
wherein a MAC entity corresponding to the second RLC entity is not reset by performing the at least one operation (see claim 54, lines 4-5).

Regarding claim 12, Ingale discloses the method of claim 10, wherein in case that the second RLC entity is associated with the first network node, the at least one operation further comprises the (i) reconfiguring the logical channel identity by re-establishing, releasing and adding the second RLC entity or by re-establishing and reconfiguring the second RLC entity (see claim 55, lines 1-4), and
wherein in case that the second RLC entity is associated with the second network node, the at least one operation further comprises the (ii) reconfiguring the logical channel identity by releasing and adding the second RLC entity (see claim 55, lines 5-7).

Regarding claim 13, Ingale discloses a method of performing bearer type change performed by a first network node in a wireless communication system, the method comprising:
transmitting, to a user equipment (UE) a radio resource control (RRC) reconfiguration message comprising configuration information indicating at least one operation associated with at least layer 2 entity (see claim 56, lines 1-5); and
performing the at least one operation, 
wherein the at least one layer 2 entity comprises at least one of a packet data convergence protocol (PDCP) entity, a radio link control (RLC) entity, or a medium access control (MAC) entity (see claim 56, lines 6-9),
wherein the at least one operation comprises, based on whether a second RLC entity currently configured for the UE is associated with the first network node or the second network node, (i) reconfiguring a logical channel identity associated with the second RLC entity by re-establishing, releasing and adding the second RLC entity or by re-establishing and reconfiguring the second RLC entity, or (ii) reconfiguring the logical channel identity by releasing and adding the second RLC entity (see claim 56, lines 15-20).

The claims of Ingale teaches “the first network node is an evolved-UMTS terrestrial radio access (E-UTRAN) node and is a master node (MN) (see claim 44, lines 11-15),
wherein the second network node is a new radio access network node and is a secondary node (SN) (see claim 44, lines 11-15).”
 Claim 13 of instant application appears to reverse the role between “the evolved-UMTS terrestrial radio access (E-UTRAN) node” and “the new radio access network” of Ingale by now making the first network node as “a new radio access network and is a master node” while the second network node as “an evolved-UMTS terrestrial radio access (E-UTRAN) node and is a secondary node (SN).” 
As such, the claims of Ingale may not explicitly show “the first network node is a new radio access network (NR) and is a master node (MN), wherein the second network node is an evolved-UMTS terrestrial radio access (E-UTRAN) node and is a secondary node (SN).”
 However, Ali, in the same field of endeavor, teaches “the first network node is a new radio access network (NR) and is a master node (MN), wherein the second network node is an evolved-UMTS terrestrial radio access (E-UTRAN) node and is a secondary node (SN) (see paragraphs 0029-0030).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claims of Ingale to include “the first network node is a new radio access network (NR) and is a master node (MN), wherein the second network node is an evolved-UMTS terrestrial radio access (E-UTRAN) node and is a secondary node (SN)” as taught by Ali so that it would provide LTE-NR/5G dual connectivity to user equipments (UEs) where LTE radio access node eNB will be communicating with the UE using the LTE RAT and the gNB will be communicating with the UE using the NR RAT in order to allow easy interoperability between nodes by different vendors/manufatureres by ensuring each node is as independent as possible (see paragraph 0003).

Regarding claim 14, Ingale discloses the method of claim 13, wherein a type of a bearer configured for the UE is changed with change of a PDCP termination point, based on performing the at least one operation (see claim 57, lines 1-3), and
wherein a MAC entity corresponding to the second RLC entity is not reset by performing the at least one operation (see claim 57, lines 4-5).

Regarding claim 15, Ingale discloses the method of claim 13, wherein in case that the second RLC entity is associated with the first network node, the at least one operation further comprises the (i) reconfiguring the logical channel identity by re-establishing, releasing and adding the second RLC entity or by re-establishing and reconfiguring the second RLC entity (see claim 58, lines 1-4), and
wherein in case that the second RLC entity is associated with the second network node, the at least one operation further comprises the (ii) reconfiguring the logical channel identity by releasing and adding the second RLC entity (see claim 58, lines 5-7).

Regarding claim 16, Ingale discloses the method of claim 13, wherein the at least one operation further comprises re-establishing a first RLC entity currently configured for the UE and releasing the first RLC entity, the first RLC entity being associated with the first network node (see claim 59, lines 1-3).

Allowable Subject Matter
Claims 1-16 would be allowable if the non-statutory double patenting rejection of claims 1-16 as set forth above is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
The present application relates to a method performed by a user equipment configured with a dual connectivity (DC) in a wireless communication system, the method comprising:
“wherein the first network node is a new radio access network (NR) and is a master node MN,
wherein a second network node is an Evolved Universal Mobile Telecommunications System (UMTS) Terrestrial Radio Access Network (E-UTRAN) node and is a secondary node (SN),
wherein the UE includes an E-UTRA RLC entity and a NR RLC entity, and
wherein the at least one operation comprises re-establishing a first RLC entity currently configured for the UE and releasing the first RLC entity, the first RLC entity being associated with the first network node” in combination with other recited elements in claim 1.

The present application also relates to a method performed by a user equipment configured with a dual connectivity (DC) in a wireless communication system, the method comprising: 
“wherein the first network node is a new radio access network (NR) and is a master node; (MN), 
wherein a second network node is an Evolved Universal Mobile Telecommunications System (UMTS) Terrestrial Radio Access Network (E-UTRAN) node and is a secondary node (SN), and
wherein the at least one operation comprises, based on whether a second RLC entity currently configured for the UE is associated with the first network node or the second network node, (i) reconfiguring a logical channel identity associated with the second RLC entity by re- establishing, releasing and adding the second RLC entity or by re-establishing and reconfiguring the second RLC entity, or (ii) reconfiguring the logical channel identity by releasing and adding the second RLC entity” in combination with other recited elements in claim 5.

The present application also relates to a method of performing bearer type change performed by a first network node in a wireless communication system, the method comprising:
“wherein the first network node is a new radio access network (NR) and is a master node; (MN), 
wherein a second network node is an Evolved Universal Mobile Telecommunications System (UMTS) Terrestrial Radio Access Network (E-UTRAN) node and is a secondary node (SN),
wherein the UE includes an E-UTRA RLC entity and a NR RLC entity, and
wherein the at least one operation comprises re-establishing a first RLC entity currently configured for the UE and releasing the first RLC entity, the first RLC entity being associated with the first network node” in combination with other recited elements in claim 9.

The present application also relates to a method of performing bearer type change performed by a first network node in a wireless communication system, the method comprising:
“wherein the first network node is a new radio access network (NR) and is a master node; (MN), 
wherein a second network node is an Evolved Universal Mobile Telecommunications System (UMTS) Terrestrial Radio Access Network (E-UTRAN) node and is a secondary node (SN), and
wherein the at least one operation comprises, based on whether a second RLC entity currently configured for the UE is associated with the first network node or the second network node, (i) reconfiguring a logical channel identity associated with the second RLC entity by re- establishing, releasing and adding the second RLC entity or by re-establishing and reconfiguring the second RLC entity, or (ii) reconfiguring the logical channel identity by releasing and adding the second RLC entity” in combination with other recited elements in claim 13.

The closest prior art, Yi et al. (US Publication 2016/0014647 A1), teaches a UE receives a configuration message from a small base station on a small cell through RRC signaling message.  When the UE receives the configuration information, it performs the cell change procedure in RLC and PDCP entities of the radio bearer indicated in the configuration information.  The cell change procedure can comprise a re-establishment of the RLC and PDCP entities.  In the case of the re-establishment of the RLC entity, the UE may release the RLC entity after the re-establishment of the RLC entity is performed.  The RLC layer of the second layer supports reliable data transmission whereas the PDCP layer of the second layer perform a header compression function to reduce unnecessary control information for efficient transmission of an IP packet in a radio interface having a relatively small bandwidth.
A second prior art, Agiwal et al. (US 2018/0083688 A1), discloses a 4G/5G communication system wherein a UE connected to a gNodeB receives a signaling message to re-establish PDCP based on a security change indication (see abstract).
However, Yi and Agiwal, when either taken alone or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims above.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471